Citation Nr: 0500461	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from July 1969 to March 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran has been represented throughout this appeal by 
the Veterans of Foreign Wars of the United States.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that he experienced several traumatic 
events while serving with the Army in the Republic of Vietnam 
and the Republic of Korea.  He has been diagnosed with 
post-traumatic stress disorder (PTSD) secondary to those 
events which include: serving as a combat helicopter door 
gunner in the Republic of Vietnam; coming under enemy fire in 
the Republic of Vietnam; witnessing a young Vietnamese girl 
being struck by a mortar round; seeing dead and mutilated 
Vietnamese civilians; and being held as "a prisoner of war 
while in Korea for a whole year."  The veteran's written 
statements delineating the specific psychosocial stressors 
supporting his claim of entitlement to service connection for 
PTSD have not been submitted to the United States Armed 
Services Center for Unit Records Research (USASCURR) for 
verification.  

A January 2004 psychiatric evaluation from Eric L. Smith, 
M.D., notes that the veteran was diagnosed with PTSD 
secondary to his Vietnam War experiences.  Dr. Smith conveys 
that the veteran had been referred by a William Faulkner, 
M.D., and reported receiving Social Security Administration 
(SSA) disability benefits secondary to his PTSD.  Clinical 
documentation from Dr. Faulkner is not of record.  
Documentation of the veteran's SSA award is not of record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  The VA's duty to assist the veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Additionally, the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Given Dr. Smith's diagnosis of PTSD, 
the Board finds that further VA psychiatric evaluation would 
be helpful in resolving the issues raised by the instant 
appeal.  Accordingly, this case is REMANDED for the following 
action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his PTSD.  Upon receipt of 
the requested information and the 
appropriate releases, contact William 
Faulkner, M.D., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation, not already of 
record, for incorporation into the 
record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment, not already of 
record, be forwarded for incorporation 
into the record.  

3.  Obtain documentation of the veteran's 
SSA award and associate it and any 
medical records relied upon for the award 
with the claims folder.  



4.  Contact the veteran and ask for a 
more detailed account of the stressors he 
says he experienced in Vietnam and Korea 
(this should include a request for 
specific dates, places, and the names of 
anyone he says he saw injured or killed, 
as well as the name of the unit he was 
attached to when the claimed stressors 
occurred).  Then submit the veteran's 
written statements as to his alleged 
inservice stressors to the USASCURR for 
verification.  

5.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his claimed chronic 
psychiatric disability.  All indicated 
tests and studies, including 
psychological testing, should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic psychiatric disability had its 
onset during active service or is in any 
other way causally related to active 
service.  Send the claims folder to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

6.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


